Title: To Benjamin Franklin from James Bowdoin, [March 1753?]
From: Bowdoin, James
To: Franklin, Benjamin


[March? 1753]
  By the post I received your favor, enclosing several printed letters relating to the transit of Mercury over the sun. A gentleman here, who is provided with the proper instruments, and well skilled in astronomy, intends to make the necessary observations; to whom, as well as to several others, I shall communicate said letters. The  rarity of the appearance, and the improvement in geography and astronomy to be expected from it, will induce them, I hope, to make their observations with such accuracy as shall answer the end proposed.
